Citation Nr: 0506201	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1994 to October 
1996.     

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision in which the RO denied educational assistance 
benefits, pursuant to Chapter 30, Title 38, United States 
Code.  In February 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in April 2003, and the veteran filed a substantive appeal in 
June 2003.  

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the St. 
Petersburg RO.

In its March 2004 decision, the Board denied the veteran's 
claim for Chapter 30 educational assistance benefits.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  During the pendency of 
the appeal, Counsel for the VA Secretary filed a Motion for 
Remand in June 2004.  In an Order dated in August 2004, the 
Court granted this motion, vacating the March 2004 Board 
decision and remanding the matter to the Board for further 
proceedings consistent with the motion.  

As a final preliminary matter, the Board notes that the 
veteran presently resides within the jurisdiction of the St. 
Petersburg RO.  However, the Atlanta RO has jurisdiction over 
the veteran's education folder.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

As the Secretary's June 2004 Motion for Remand points out, 
the veteran's claims file does not contain key documents 
relevant to the pending appeal.  The most recent 
documentation in the claims file of any kind that is 
associated with the instant appeal, consists of records dated 
up until, but no later than, August 1, 2003.  The items that 
are currently missing from the claims file include a 
transcript of the veteran's September 2003 Board hearing; 
additional evidence submitted directly to the Board during 
this hearing (accompanied by a waiver of initial RO 
consideration of the evidence); and the signed and dated copy 
of the Board decision, issued in March 2004, denying the 
claim on appeal.  

Hence, the matter on appeal must be remanded for the RO to 
undertake all necessary action to locate and associate with 
the claims file the missing relevant documents that had been 
placed in the claims file.  The RO must clearly document all 
of efforts in this regard.  If any of the missing records are 
not located, the RO must also clearly document whether 
further efforts to locate the documents would be futile.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must undertake all appropriate 
action to locate and associate with the 
claims file all documents relevant to this 
appeal appeal, dated since August 1, 2003, 
to specifically include documents that had 
been placed in the file-a transcript of 
the veteran's September 2003 Board 
hearing; additional evidence submitted 
directly to the Board during the hearing 
(accompanied by a waiver of initial RO 
consideration of the evidence); and the 
signed and dated copy of the Board 
decision, issued in March 2004, denying 
the claim on appeal.  

2.  The RO must clearly document all of 
efforts in this regard.  If any of the 
missing records are not located, the RO 
must also clearly document whether further 
efforts to locate the documents would be 
futile.  

3.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action unless otherwise notified.  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



